Case: 1:13-cv-02665-JG Doc #: 44-6 Filed: 08/29/19 1 of 3. PagelD #: 555

EXHIBIT 6

 
Case: 1:13-cv-02665-JG Doc #: 44-6 Filed: 08/29/19 2 of 3. PagelD #: 556

J ry! a7 eer

 

 

 

UIeoyrlt
THIS ITEM IS PART OF ALEGAL STATEMENT RECONSTRUCTION
GROUP ID G31Aug11-1204
Sequence number 004870788219 Posting date 01-DEC-08
a j CHECKING “Es
CHASE G DEPOSIT saviNes LJ
. / FAUT SO 1020
We Ni fines ,
be We / A Op
one | “oP .
CHECK > Ss 6s i ©
Bein £ klip ne
Bign 7) {Hoosh fa ree, sereesnna OTHER SIDE a
: ara AVAOLASUE FOR MAE OA TE WPTKOALEWAL, Cherny aren ume rey ranted he De | BUBTDTAL >
i MITE rece cates Le ures CASH > ;
: 1510923 7266F wm S677 OC

(eo 2eseT Shwe BE SOODOIO zon

fai)".

 

 

. Se ASP -
: a $7 0) US sess rea 1s ooo

: iy Mote 7 Oy fa ti
 REGAATLORTTEAES cede
" Daposid Ticket 3,638.09 -
" "3.00
§ 1nyoa7tb08

ch ae

 

 

 
Case: 1:13-cv-02665-JG Doc #: 44-6 Filed: 08/29/19 3 of 3. PagelD #: 557
01-Sep-11 31Aug11-1204
THIS ITEM IS PART OF A LEGAL STATEMENT RECONSTRUCTION
GROUP ID G31Augi1-1204
Sequence number 006170582623 Posting date 10-DEC-08

 

CHASE _- BEPOSIT oamgs O

 

HAH >

Yo 6 Ae : | :
hy Sibi, Zig | BS aay cae | [eo HF “

 

TOTAL FAOM
Sign Hera (i cath ia'racotvod tom hia BaPOBIf -.-- -=se-eeneennewesee OTHER sing, BF:
x
Tookememmemenitmeetemseremre | (goae ¢
Yel pour gcctai nun hee, bp LEAN Catt: .
i {ef OF23 7266S rota $ SLU F
PO@LLRITSTA tH S5O000D 40 20K
ug
SY ET ‘ey ated

Nha

“PUMIRZEO ISLAY
-os™ voweyata 2 0 22000 2

ATAOTATARAI

shy IR

Te te. ee

Db aed

AWekar 4 do Ie Se ove
ze

 

 

 

el

Jloneee

ae ws

a

ee

mney

 

 
